DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as  means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (see Applicant’s disclosure [0124-0126]).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
In Claim 16 and 21, limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.      Claims 1-3,6, 10-13, 16, 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (CN 107851415 A) in view of Huang (US 20010045946).  

Regarding claim 1:
Bae (CN 107851415 A) discloses a method for dynamically updating drive scheme settings to adjust displaying of image data in a display (the DDI 100 (or controller 120) may be configured to dynamically output the selected image data) comprising:
receiving image data ((DDI mounted to electronic device can receive image data from the processor ([0009-0010])); 
determining (i.e. determining by processor) a drive sequence to apply to a display (200) when displaying the image data ( processor generates the image data for each frame of the whole display panel, based on that DDI  driving display panel and display images on the display panel at a predetermined frame rate (e.g., 60 per second)  and converts the generated image data to the display panel, to make the electronic device dynamically and continuously the useful information (e.g., time, weather, news article, etc.) provided to the user by the DDI [0064-0065], Fi. 2, 3a-3b); 
 
merging (combined) the drive sequence with the image data in (see the description in FIG. 2 in the disclosure, a DDI 100 of electronic device 1000, display panel 200, a processor (e.g., an application processor (AP) 300, the communication processor (CP) 400, the sensor hub 500 and a touch controller IC600). DDI 100 drive the display panel 200 and outputting the image data to the "display" may be interchangeably referred to as " the image data output to the display panel 200. DDIs 100 can be from a processor (host) (e.g., AP300, CP 400) (see, [0189,0190, 0196]). 

Bae does not specifically disclose merging the drive sequence with the image data in one or more image data frames; and transmitting the one or more image data frames to a display driver to enable the display driver to drive the display in accordance with the drive sequence.  

Huang (US 20010045946) discloses merging (combining at controller 500) the drive sequence with the image data in one or more image data frames ([0070]); and transmitting (transmitting by data generator 520) the one or more image data frames to a display driver (200) to enable the display driver to drive the display in accordance with the drive sequence (see [0070-0076], [0080-0083]], Fig. 6) (in [0070] discloses controller 500 advantageously includes both a column data generator 520 and a row data generator 522. The data generator 520 advantageously can include a lookup table (LUT) or comparable device for using the values stored in memories 520a, 502b as addresses to predetermined values which are to be output by data generator 520. Thus, the data generator 520 provides the capability to implement more complicated multistage drive schemes by, for example, varying the values stored in the LUT. Likewise, the row data generator 522 permits row voltage data to be generated according to the frame and drive progress of each frame, and drive the display)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae with the teaching of Huang thereby providing a high efficient data transmission in the display device.
Regarding claim 10:

Bae discloses an image system Fig. 2, comprising: a sensor data acquisition module (500, processor) to acquire (obtain) image data (see Fig. 2, description, the sensor hub 500 may be based on sensing information 520 sensed by the sensor 510 and to generate image data output by the display panel 200. For example, when receiving the temperature information from the temperature sensor, the sensor hub 500 may generate the digital image corresponding to the temperature value corresponding to the temperature value unit and the image to be output through the display panel 200 of the image data);

a drive scheme module (DDI100) to determine a drive scheme including drive scheme settings that are utilized to control how the image data is displayed by a display, and to merge (combined) the drive scheme settings with image data into one or more image data frames (based on that DDI  driving display panel and display images on the display panel at a predetermined frame rate (e.g., 60 per second)  and converts the generated image data to the display panel, to make the electronic device dynamically and continuously the useful information (e.g., time, weather, news article, etc.) provided to the user by the DDI), 

Bae does not specifically disclose  a display driver module to parse  the image data and the drive scheme settings from the one or more image data frames, and to display the image data the display based on the drive scheme setting. 
Huang discloses a display driver module () to parse  (analyze) the image data and the drive scheme settings (drive setting based on LUT) from the one or more image data frames [0070], and to display the image data the display based on the drive scheme setting (see [0070-0076], [0080-0083]], Fig. 6) (in [0070] discloses controller 500 advantageously includes both a column data generator 520 and a row data generator 522. The data generator 520 advantageously can include a lookup table (LUT) or comparable device for using the values stored in memories 520a, 502b as addresses to predetermined values which are to be output by data generator 520. Thus, the data generator 520 provides the capability to implement more complicated multistage drive schemes by, for example, varying the values stored in the LUT. Likewise, the row data generator 522 permits row voltage data to be generated according to the frame and drive progress of each frame, and drive the display).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae with the teaching of Huang thereby providing a high efficient data transmission in the display device.

Regarding claim 16:

Bae discloses an image system to dynamically update a drive scheme to adjust displaying of image data in a display (i.e. display panel) (see Fig. 2), comprising: 
Means for determining a drive sequence (i.e.132, processor) including settings that are applied to a display when displaying image data to control the display of the image data on the display based on the settings (see the description, Fig. 2, DDI mounted to electronic device can receive image data from the processor, the DDI driving display panel. For example, DDI can display images on the display panel at a predetermined frame rate (e.g., 60 per second). the DDI 100 (or controller 120) may be configured to dynamically output the selected image data) (see Applicant’s disclosure [0029], [0061], [0124, 0126], processor corresponding to 154 is a means for determining a drive sequence).
means for merging (processor for combining the image data by DDI driving) the settings of the drive sequence with the image data in one or more image data frames, each of the one or more image data frames including at least one of the image data or the settings of the drive sequence (DDI  driving display panel and display images on the display panel at a predetermined frame rate (e.g., 60 per second)  and converts the generated image data to the display panel, to make the electronic device dynamically and continuously the useful information provided to the user by the DDI); ( (see Applicant’s disclosure [0029], [0061], [0124, 0126])
means (processor 300) for driving the display (display controller) to configure the description (see Fig.  2) ((see Applicant’s disclosure [0029], [0061], [0124, 0126])
Bae does not specifically disclose means for transmitting the one or more image data frames to concurrently transmit the settings of the drive sequence and the image data.
  
Huang discloses means (processor 600) for transmitting the one or more image data frames to concurrently transmit the settings of the drive sequence (pixel driving status setting) and the image data (see [0053] [0061] [0068]) (in [0068] FIG. 6, the image SRAM 502a provides the memory required for storing the display image, pixel by pixel. each pixel corresponds to 12 data bits. Moreover, the status SRAM 50b advantageously can be employed to the pixel status information needed for the active matrix-addressing scheme, a complete update of a pixel will take 16 frames, which can be represented by 4 data bits. When the host processor 600 updates a pixel, all of its corresponding status bits preferably are set to "1". For every frame in which image data is provided to the active matrix Ch-LCD 100, the status bits are decremented by 1. When all of the status bits reach zero, the controller 500 will determine that the "NC" criteria has been satisfied, and the pixel on the display 100 will not be updated, i.e., the row/column driver 200 will apply zero voltage with respect to the back plane  (see Applicant’s disclosure [0029], [0061], [0124, 0126], processor is a means for transmitting the one or more image data frames to concurrently transmit the settings of the drive sequence).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae with the teaching of Huang thereby providing a uniform brightness in the display device. 

Regarding claim 2:
Bae disclose wherein the drive sequence is a drive scheme (arrangement) that includes control settings for the display ((see the description in FIG. 2 in the disclosure, a DDI 100 of electronic device 1000 drive the display panel 200 and  outputting the image data to the "display" may be interchangeably referred to as " the image data output to the display panel 200. DDIs 100 can be from a processor (host) (e.g., AP300, CP 400, the sensor hub 500 or touch controller IC 600) e received image data corresponding to the image signal supplied to the display panel 200).


Regarding claims 3 and 13: 
Bae in view of Huang discloses wherein each of the one or more image data frames includes an array of pixel values (display resolution and/or color gradation number or pixels value) arranged in rows and columns (see the description, Fig. 2, [0067, 0104]), 
the array of pixel values (pixels gradation) corresponding to the image data of the one or more image date frames and wherein merging (combine) the settings of the drive sequence (driving sequence in display driver) with the image data includes inserting the settings into the rows and/or columns of the image data of the one or more image data frames (see [0083]). 
Regarding claim 6:
Bae discloses receiving (receiving at processor) sensor data from one or more sensors (510); determining the drive sequence at least partially based on the sensor data (see the description in Fig. 2, [0064-0065]).  
Regarding claim 11:

Bae discloses wherein the sensor data acquisition module acquires sensor data from one or more of a plurality of sensors (510, see Fig. 2, description).  


Regarding claim 12:

Bae discloses wherein the drive scheme module (DDI) determines the drive scheme at least partially based on the sensor data (see Fig. 2, description, 0064-0065]).   
Regarding claim 18:
Bae discloses means (image processor processor) for receiving sensor data from one or more sensors (510); and wherein the means for determining determines the drive sequence (i.e.132 corresponding to image processor) at least partially based on the sensor data   see the description in Fig. 2 [0064-0065]. 

Regarding claim 20:
Bae discloses a computer readable storage device (memory or storage) having stored thereon instructions that when executed by one or more processors result in operations comprising: the method according to any one of claims 1 to 9 (see Fig. 2 ,  [0009-0010, 0064-0065], [0204]). 
Regarding claim 21:
Bae discloses further comprising processor circuitry (processor in Fig. 2) (see the description in [0009-0010, 0064-0065]).
2.       Claims 4-5, 7-9, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (CN 107851415 A) in view of Huang US 20010045946)  and further in view Rodriguez (US Pub No: 20180053284).
Regarding claim 4:
Bae does not specifically disclose wherein the one or more image data frames are formatted in at least one of a MIPI (mobile industry processor interface) format, an HDMI (high-definition multimedia interface) format, a DP (display port) format, a PCI-express format, a USB format, an Ethernet format, and a Wi-Fi format.
Bae in view of Rodriguez discloses wherein the one or more image data frames are formatted in at least one of a MIPI (mobile industry processor interface) format, an HDMI (high-definition multimedia interface) format, a DP (display port) format, a PCI-express format, a USB format, an Ethernet format, and a Wi-Fi format (Rodrigueze, [0239, [0384]]). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae with the teaching of Huang thereby providing a high efficient data transmission in the display device. 
Regarding claims 5 ,15 and 19:
Bae in view of Rodriguez discloses wherein the drive sequence includes at least one of: signal modulation characteristics, color durations for pixels, frame-rate, color sub-frame rate, bit-depth, color sequential duty-cycle, color-gamut, gamma, persistence, drive-voltages, illumination timing, illumination intensity, timing of individual bit-planes sent to the display, look up tables (LUTs), and the serial port interface (SPI) commands (see Rodriguez, [0332]). Same motivation as applied to claim 4.
 
 Regarding claim 7:
Bae in view of Rodriguez discloses wherein the sensor data includes at least one of: image sensor data representative of user eye orientation with reference to a display (HMD)  or data representative of an illumination intensity of an environment in which the display is operating (Rodriguez, [0272-0273, [0447]). Same motivation as applied to claim 4.
           Regarding claim 8:
Bae in view of Rodriguez discloses receiving the one or more image data frames; parsing (analyzing) the image data and the  setting of the drive sequence from the received one or more image data frames ([0179-0180]); configuring the display according to the setting of drive the drive sequence; and transmitting the image data to the display to enable to display to display the image data for viewing by a user (see Rdriguez, [3314, 3316] and Fig. 2B). Same motivation as applied to claim 4.

Regarding claim 9:
Bae as modified by Rodriguez discloses wherein determining drive sequence includes selecting the drive sequence from a group of predetermined drive sequence stored by the image system including the display (see Rodriguez, [3314, 3316) and Fig. 2B, [0173], [0178-0179]). Same motivation as applied to claim 4.
Regarding claim 14:
Bae in view of Rodriguez discloses wherein the drive scheme module is executed by a first processor (05121, Fig. 25) and the display driver module is executed by a second processor (0524) (see Rodriguez, Fig. 25) ([0036-0037], Fig. 25A).    Thereby provide an accurate data transmission in the display device. 

Allowable Subject Matter
3.       Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 17:
Bay discloses wherein the means for merging merges the settings of the drive sequence along with image data into alternate image data frames in a sequence of image data frames, and merges image data but no settings of the drive sequence into an image data frame between pairs of consecutive alternate image data frames in the sequence of image data frames (see Applicant’s disclosure, [0026-0027]).






Responds to Applicant’s argument
4.         Applicant’s argument filed on 04/14/2022 has been considered but are moot in view of new ground of rejection. In view of amendment the reference of Bae (CN 107851415 A) and Huang (US 20010045946) has been added for further prosecution.  

Conclusion 

5.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 



Inquiry

6.       Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692